Case 2:18-cr-00121-PSG Document 185-1 Filed 10/22/19 Page 1 of 2 Page ID #:998




               Exhibit A
Case 2:18-cr-00121-PSG Document 185-1 Filed 10/22/19 Page 2 of 2 Page ID #:999



                                          EXHIBIT __
 Source:                 Instagram records for the38superman account
 Message participants:   the38superman and flowers4jr
 Message Date:           August 15, 2017


 From                    Message
 flowers4jr:             do u sell guns

 the38superman:          At times what u looking for ?

 flowers4jr:             A 1911 colt got a 38 super

 the38superman:          I got several.

 the38superman:          What’s ur budget like? The prices vary … I haven [sic] ones that run
                         from 4500-9500 …. I have others that r less… I’m in Gardena.

 flowers4jr:             To be honest I don't have a budget

 flowers4jr:             Do u have a nunber [sic]

 the38superman:                   7539

 the38superman:          Carlos
